DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 3/11/2021 and interview dated 5/20/2021.
3.	Applicant's remarks, filed on 7/6/2020, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Terminal Disclaimer
4.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Melaina D. Jobs, (Reg. No. 83,148) on 5/20/2021.

5.2.	This listing of claims will replace all prior versions and listings of claims in the application:
Please amend the claim 16 as follows: 
 Claim 16, line 1, replace "15" by --1--.

Allowable Subject Matter
6.1.	Claims 1, 3-6, 8, 10-12, 14 and 16-21 are allowed.
6.2. 	The following is an examiner's statement of reasons for allowance: thecombination of Polizzi, Miner, Sathyanarayan, Coden and Goodwin whether alone or in combination with the other prior arts of record fail to teach or render obvious " … receiving, by a first server, a request to access secure content through a network, the request including profile information; automatically constructing a query based on the profile information contained in the request rather than based on and without additional input and further without having to provide a structured database query, wherein automatically constructing the query without additional input includes not being required to enter search terms, click a link, or take any other action; providing the constructed query to a search engine and running the constructed query against an index of disparately owned content to generate results; trimming the results to remove unauthorized content before placing the results into a multi-source owner template interface, wherein trimming the results includes comparing security attributes in a profile with content security attributes associated with the requested secure content; constructing a display by placing the trimmed results of the query sent from the search engine within the multi-source owner template interface; and providing the multi-source owner template interface to a requestor for display." as recited in claim 1.

Claims 3-5, 10-11, 14 and 16-21  are directly or indirectly dependent upon claims 1,  6, 8, and 12  therefore, they are also allowable over the prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497